


110 HR 1116 IH: To require that the payment rate used to make any direct

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1116
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require that the payment rate used to make any direct
		  payments with respect to wheat for the 2008 through 2012 crop years be $1.20
		  per bushel.
	
	
		1.Payment rate for direct
			 payments for wheat for 2008 through 2012 crop yearsThe payment rate to be used to make any
			 direct payments with respect to wheat for the 2008 through 2012 crop years
			 under section 1103 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7913) or any successor provision of law shall be $1.20 per
			 bushel.
		
